Citation Nr: 0100513	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  99-18 226A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to payment of unauthorized medical expenses for 
treatment rendered at a private hospital on November [redacted], 
1998. 

ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel









INTRODUCTION

The veteran had active service from October 1952 to September 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the St. Louis, 
Missouri, regional office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  The veteran received medical treatment at a private 
medical facility on November [redacted], 1998, without prior 
authorization from the VA.  

2.  Service connection was not in effect for any disability 
at the time the veteran received medical treatment.  


CONCLUSION OF LAW

The criteria for payment of unauthorized medical expenses for 
treatment rendered at a private hospital on November [redacted], 
1998, have not been met.  38 C.F.R. § 17.120 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, the widow of the veteran, presents her 
contentions in statements dated August 1999 and September 
1999.  She contends that she is entitled to payment for 
medical treatment rendered to the veteran at a private 
facility on November [redacted], 1998.  The appellant states that on 
the morning of November [redacted], 1998, the veteran awoke with 
severe chest pains.  They called for an ambulance, and 
informed the paramedics that the paperwork for treatment at a 
VA facility had been completed.  However, due to the critical 
nature of the veteran's condition and the importance of 
receiving immediate treatment, the paramedics elected to take 
the veteran to the nearest hospital.  The nearest hospital 
was Alexian Brothers, which is a private facility.  The 
veteran died shortly after arrival.  The appellant argues 
that every effort was made to obtain treatment from the VA, 
but the sudden onset and critical nature of the veteran's 
illness made this impossible.  In essence, she believes that 
she should not be penalized for the circumstances of the 
veteran's illness and the decision of the paramedics to go to 
a private facility instead of the VA.  

The veteran's death certificate is contained in the claims 
folder.  This indicates that the veteran died on November [redacted], 
1998.  The immediate cause of death was probable myocardial 
infarction.  The approximate interval between onset and death 
was minutes.  The place of death was noted to be Alexian 
Brothers Hospital.  

A November 1998 hospital bill from Alexian Brothers Hospital 
notes that the veteran received treatment on November [redacted], 
1998, and that the total unpaid balance is $1,437.75.  
Additional documentation from Alexian Brothers Hospital 
confirms that the veteran received treatment on November [redacted], 
1998, and that the bill remains unpaid as of the date of the 
most recent correspondence.  

An April 1999 VA computer printout is contained in the claims 
folder.  This printout indicates that the veteran was not 
service connected for any disability at the time of his 
death.  There is no indication that a claim for service 
connection was pending at the time of the veteran's death.  

In order for the appellant to be entitled to reimbursement or 
payment for medical expenses incurred by the veteran without 
prior authorization from the VA, three conditions must first 
be met.  First, the treatment must have been for an 
adjudicated service-connected disorder, a nonservice-
connected disorder associated with and held to be aggravating 
an adjudicated service-connected disorder, or any disorder of 
a veteran who has a total disability permanent in nature 
resulting from a service-connected disorder.  Second, a 
medical emergency must have existed in which a delay in 
treatment would have been hazardous to life or health.  
Finally, no VA or other Federal facilities must have been 
feasibly available, and any attempt to use them before hand 
or obtain prior authorization would not have been reasonable, 
sound, wise, or practical, or would have been refused.  
38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 (2000) 
(formerly 38 C.F.R. § 17.80).  The failure to meet even one 
of these requirements would cause the claim to fail.  

In this case, the Board must find that payment of the 
unauthorized medical expenses for treatment received by the 
veteran on November [redacted], 1998, cannot be made.  The record 
is negative for evidence of authorization for the treatment at 
issue, and the appellant does not contend that such 
authorization was given.  Furthermore, the evidence shows 
that the first requirement of 38 C.F.R. § 17.120 has not been 
met.  The record indicates that the veteran was not service 
connected for any disability on November [redacted], 1998.  The 
appellant does not contend that service connection was in 
effect for any disability.  As the first criteria of 
38 C.F.R. § 17.120 has not been met, this by itself causes 
the veteran's claim to fail, and there is no need to discuss 
the remaining two criteria.  The Board is sympathetic to the 
appellant's contentions, but there is simply no exception 
provided by law or regulation that would allow payment in 
this situation.  Therefore, the criteria for payment of 
unauthorized medical expenses for treatment received on 
November [redacted], 1998, have not been met, and payment may not be 
made.


(NEXT PAGE)

ORDER

Entitlement to payment of unauthorized medical expenses for 
treatment rendered at a private hospital on November [redacted], 
1998, is denied. 




		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

